t c memo united_states tax_court robert d and patricia m braun petitioners v commissioner of internal revenue respondent docket no filed date robert j gumser for petitioners sylvia l shaughnessy for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners' and federal_income_tax of dollar_figure and dollar_figure respectively and additions to tax under sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the taxable years in issue a of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners are entitled to deduct schedule c profit or loss from business_expenses from the real_estate loan business of petitioner robert d braun and whether petitioners are liable for additions to tax under sec_6651 for their and taxable years findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition robert d braun petitioner and patricia m braun mrs braun resided in san diego california on their federal_income_tax returns for and petitioners claimed five exemptions--themselves and their three dependent_children petitioners' only reported source_of_income for support in both taxable years was petitioner's real_estate loan business the results of which petitioners listed each year on a schedule c on the schedule c attached to their tax_return petitioners reported gross_receipts of dollar_figure and deducted claimed expenses of dollar_figure including office expenses of dollar_figure and advertising expenses of dollar_figure for a net profit of dollar_figure on the schedule c attached to their tax_return petitioners reported gross_receipts of dollar_figure and deducted claimed expenses of dollar_figure including office expenses of dollar_figure and advertising expenses of less than dollar_figure for a net profit of dollar_figure in date the federal bureau of investigation fbi conducted a raid on a company petitioner operated at that time and seized all the company's business records sometime after the seizure petitioner commenced operation of the real_estate loan business that generated the gross_receipts petitioners reported for and the fbi's investigation of petitioner continued until date when petitioner pled guilty to one count of tax_evasion under sec_7201 with respect to his taxable_year and one count of mail fraud on date petitioner was sentenced to months of incarceration with supervised release for years thereafter sometime later in while petitioner was incarcerated the fbi returned petitioner's seized records to mrs braun petitioners' and federal_income_tax returns were dated and signed date and were filed with respondent on date respondent disallowed all of petitioners' claimed schedule c expenses for and and issued petitioners a notice_of_deficiency on date petitioner sec_2 because of the poor quality of the copy of petitioners' schedule c in the record we are unable to determine the exact amount of advertising expenses petitioners claimed but note that it appears to be approximately dollar_figure do not have any documentary substantiation for the expenses they claimed on their or schedule c schedule c expense deductions opinion deductions are strictly a matter of legislative grace 503_us_79 292_us_435 therefore the taxpayer bears the burden of proving that he is entitled to the deductions claimed and of substantiating the amounts and purposes of those deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers must keep sufficient records to establish the claimed deductions see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs to be entitled to a deduction under sec_162 a taxpayer is required to substantiate the deduction through the maintenance of books_and_records generally in the event that a taxpayer establishes that he or she has incurred a deductible petitioners have neither claimed nor shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 expense but is unable to substantiate the precise amount the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court must however have evidence sufficient to provide a rational basis upon which an estimate can be made 85_tc_731 sec_274 imposes more stringent substantiation requirements for the deduction of traveling automobile and entertainment_expenses taxpayers must substantiate these items by adequate_records in order to claim deductions documenting details such as the amount and place of each separate expenditure the property's business and total usage and the date and business_purpose of the expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date these strict substantiation requirements with respect to expenses for travel meals entertainment and expenses relating to the use of listed_property preclude this court from using the cohan_rule to estimate the deductible amount of such expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir where however a taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer's control the taxpayer may substantiate a deduction by reasonable reconstruction of his expenditure or use sec_1_274-5t temporary income_tax regs fed reg date in all other cases unless the stringent substantiation requirements are met for those categories of expenses covered by sec_274 no deduction shall be allowed sec_274 as noted in our findings_of_fact petitioners provided no documentary_evidence to substantiate the claimed deductions petitioner testified that he no longer had any of the receipts bank statements or other documentation pertaining to the real_estate loan business he and a business_associate operated during and petitioner testified that his business records of a company no longer operating in and were seized during a raid conducted by the fbi in date he further testified that all of his business records from the initial seizure in and all the way through became the records of the federal bureau of investigation because of the ensuing investigation petitioner testified that when the records were returned by the fbi in he was still incarcerated and mrs braun hauled them off to the dump as she was fed up with the whole situation that led to his arrest and conviction if as petitioner contends mrs braun discarded the records for and she has failed to comply with her continued according to petitioner to prepare their and federal_income_tax returns petitioners enlisted the assistance of a certified_public_accountant and reconstructed income and expenses to the best of their ability petitioners produced no evidence to substantiate their claimed expenses other than petitioner's testimony concerning office rent and advertising expenses petitioner testified that their business records for the taxable years in issue were deliberately discarded by mrs braun and not lost due to circumstances beyond petitioners' control accordingly petitioners cannot satisfy the substantiation requirements of sec_274 by reconstruction of their expenditures and are therefore not entitled to deductions for travel automobile expenses meals or entertainment see sec_274 in the absence of either substantiating documentation or testimony petitioners are likewise not entitled to deductions for the remaining categories of business_expenses except office rent and advertising claimed on their and schedules c because petitioner offered testimony regarding the office rent and advertising expenses petitioners claimed on their returns we consider these items in turn petitioner testified that he and another individual operated continued record-keeping obligations under the internal_revenue_code see sec_6001 sec_1_6001-1 income_tax regs a real_estate loan business out of an office in la jolla california during and together petitioner and his business_associate subleased office space consisting of four offices and a conference room from an attorney according to petitioner petitioner testified that his share of the dollar_figure monthly office rental expense during and was dollar_figure petitioner testified that he was unable to locate the attorney to obtain any records of these rentals petitioner's testimony concerning his office rental expenses is uncorroborated and self-serving and we are not required to accept it see 87_tc_74 we do not for a number of reasons first we believe there were other opportunities for corroboration that petitioner has not addressed such as testimony from the business_associate who was purportedly his co- lessee second we find petitioner's contention that the records for his and business activities were discarded somewhat suspect petitioner testified that the fbi seized his records in and his wife discarded them when they were returned in but the business activities at issue were conducted in and even conceding that petitioner was under fbi investigation during and as his guilty plea occurred in date we have some difficulty accepting petitioner's vague claim that his and business records also became the records of the federal bureau of investigation because of the ensuing investigation in any event since petitioner concedes the records were returned in the linchpin of his missing records rationale is that mrs braun discarded them yet she did not testify at or even attend the trial third petitioner pled guilty to income_tax evasion and mail fraud which are crimes involving dishonesty see fed r evid a fourth and perhaps most importantly when questioned how he supported himself his wife and three children if the expenses of his business offset its income except to the extent of dollar_figure in and dollar_figure in petitioner was vague and nonresponsive given their magnitude in relation to reported income the expenses petitioner claims to have incurred are not credible fifth even if we were persuaded that petitioners incurred rental expenses for the years in issue we must have some rational basis on which to estimate them see vanicek v commissioner t c pincite petitioners offered no evidence that the claimed rent of dollar_figure per month of which mrs braun is a party in this case represented by counsel and jointly liable for any deficiencies that are redetermined herein as noted earlier if petitioner's testimony concerning the discarding of the records by mrs braun is accepted then mrs braun failed to comply with record-keeping requirements petitioner purportedly supplied half was the approximate fair rental value or an otherwise reasonable cost of the space rented sixth for essentially the same reasons we are also not persuaded that petitioner incurred the advertising expenses he claims for each year we would add only that petitioner testified that his advertising expenditures were over a thousand dollars a month and yet only approximately dollar_figure was claimed in each of the years in issue thus his testimony bears no rational relationship to the claimed expenses in his testimony petitioner also claimed that the expenditures were for advertising on a local am radio station yet insofar as the records discloses there was no effort to obtain corroboration from the station because for the foregoing reasons petitioner's testimony does not persuade us and there is no other evidence to support the claimed deductions we sustain respondent's disallowance of all deductions claimed on the schedules c in and sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence and nevertheless was unable to file the return by the due_date 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioners' and tax returns were not filed until date respondent has accordingly met his burden of production with regard to the sec_6651 addition_to_tax see sec_7491 petitioners have offered no explanation for their untimely filing nor have they produced any evidence to establish any reasonable_cause for their failure_to_file before the due_date for each return we therefore sustain respondent's determination of additions to tax under sec_6651 for and petitioner claimed that on the advice of counsel petitioners did not file tax returns while the fbi investigation was in progress that investigation concluded in date however more than years before the returns were filed to reflect the foregoing decision will be entered for respondent
